[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2048

                        ERICO DAVIAS,

                    Plaintiff, Appellant,

                              v.

                   CLYDE GARRIGAN, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Joseph A. DiClerico, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       

                                         

Erico Davias on brief pro se.                        
Paul  M. Gagnon,  United States  Attorney, and  T. David  Plourde,                                                                             
Assistant United States Attorney, on brief for federal appellees.

                                         

                         June 3, 1997
                                         

     Per  Curiam.   We  agree,  essentially  for the  reasons                            

recited in the magistrate-judge's June 24, 1996 report (which

was later  adopted by  the district judge),  that plaintiff's

various  claims are  subject to dismissal.   The  judgment is

modified  simply to  reflect  that a  portion of  plaintiff's

claims--i.e., those that are barred by Heck v.  Humphrey, 512                                                                    

U.S.  477 (1993), and those  that set forth pendent state-law

claims--are  dismissed  without  prejudice.    The  remaining                                           

claims are dismissed with prejudice.                                      

     The judgment, as modified, is affirmed.                                                        

                             -2-